Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted March 15, 2021, wherein claims 1, 4, 5, 8, 9, 11, 12, 15, and 17 are amended and new claims 18-22 are introduced.  This application claims benefit of provisional applications 62/598685, filed December 14, 2017, and 62/733729, filed September 20, 2018.
Claims 1-22 are pending in this application.
Claims 1-22 as amended are examined on the merits herein.

Reasons for Allowance
Applicant’s amendment, submitted March 15, 2021, with respect to the rejection of instant claims 1-10, 12-14, and 17 under 35 USC 103 for being obvious over Behabtu et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the dextran backbone have a specific degree of polymerization of 10-500.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted March 15, 2021, with respect to the rejection of instant claims 11, 15, and 16 under 35 USC 103 for being obvious over Behabtu et al. in view of Mensitieri et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to require that the dextran backbone have a specific degree of polymerization of 10-500.  Therefore the rejection is withdrawn.


	Base claim 1 is directed to a specific branched dextran comprising a backbone of 10-500 dpw, and further comprising both alpha-1,2 branch points and side chains comprising at least 50% alpha-1,3- linkages.  Dependent claims 12 and 17 and their dependent claims are directed to methods of enzymatically producing said dextrans, and dependent claim 15 is directed to a method for making a film of said dextran.
	The prior art does not disclose a dextran having all of the claimed features, rendering the claimed invention novel.  While Behabtu et al. WO2017/079595 does disclose a polymer having the claimed linkages and branching points, it is specifically directed toward polysaccharides having a backbone of at least 100000 Dalton, which corresponds to a degree of polymerization of over 500 saccharides.  Given the specific disclosure of this reference that the backbone has this high molecular weight, one of ordinary skill in the art would not have been motivated to incorporate these structural features into a smaller backbone.
	Furthermore US patent 10351633 (Cited in PTO-892) discloses dextran fibers having alpha-1,2 and alpha-1,3 linkages, (See column 5 lines 43-67) the reference is silent as to how the linkages are arranged.  According to column 6 lines 13-34 of ‘633 the glucans are produced by enzymatically attaching alpha-1,2-linked glucoses to a dextran backbone, which would result in a product having alpha-1,2 branches as required in base claim 1.   However, the reference is silent as to where in the molecule the 1,3 linkages occur.  In order to infringe the saccharides of claim 1, a product would have to have the alpha-1,3 linked glucose subunits present as side chains comprising at least 50% alpha-1,3-linkages.  While dextran can contain alpha-1,3 linkages, and sometimes alpha-1,3 linked side chains, it is 
Accordingly, Applicant’s amendment submitted March 15, 2013, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        4/12/2021